Title: From George Washington to Thomas Wharton, Jr., 13 September 1777
From: Washington, George
To: Wharton, Thomas Jr.



Sir,
Head Quarters [Germantown, Pa.], Sept. 13. 1777.

I must request you would immediately give some publick notice to the inhabitants of the City not to entertain or harbour the soldiers in their houses. And in order to oblige those, who have straggled into town, to join their respective corps, they are to deliver them up to the patroles, which will pass thro’ the town, in order to collect all stragglers & in case of refusal, to turn out, the inhabitants are desired to give notice of them to the patroles. The necessity & interest of the service, as well as the peace & good order of the City will, I hope, ensure a ready compliance with this request and a strict attention to it on the part of the inhabitants. I am Sir, your most obed. & very hbbl. servt

Go. Washington

